[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant's motion to dismiss (#106) based on preemption under the Employee's Retirement Income Security Act (ERISA) is denied because lump sum payments do not, inter alia, require any ongoing administration and are thus not covered under ERISA. SeeFort Halifax Packing Co. v. Coyne, 482 U.S. 1, 12 (1987).
Moreover, the defendant's motion to strike (#102) the second and third counts of the complaint is denied because the second count states a sustainable cause of action for a statutory wage claim and the third count similarly states a sustainable cause of action for breach of the covenant of good faith and fair dealing. See Cook v. Alexander  Alexander of Connecticut, Inc.,40 Conn. Super. Ct. 246, 248-49, 488 A.2d 1295 (1985) (discussing statutory wage claims and breach of the covenant of good faith and fair dealing).
Accordingly, the motion to dismiss and the motion to strike are both denied.
So Ordered.
Dated at Stamford, Connecticut, this 3rd day of November, 1999.
William B. Lewis, Judge
CT Page 14472